UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ZHONGLE CHEN,
Plaintiff,
- against — 18 CV 7413 (NSR) (LMS)
KICHO CORPORATION, et al., ORDER
Defendants.

 

 

THE HONORABLE LISA MARGARET SMITH, U.S.M.J.!

In accordance with the undersigned's oral order for Plaintiff to file a Second Amended
Complaint to resolve the issues discussed on the record at the January 10, 2020, status

conference, Plaintiff is hereby granted permission to file a Second Amended Complaint in this

case,

Dated: January 22, 2020
White Plains, New York 7)

SO ORDERED,
hn
_ ban Ps

Lisa Margaret Smith ;
United States Magistrate Judg
Southern District of New

 

 

 

'On February 14, 2019, the Honorable Nelson $. Roman referred this matter to the undersigned
for general pre-trial supervision, including the resolution of non-dispositive motions. ECF No,

14,

 
